PER CURIAM
*493Appellant appeals a judgment committing her to the Oregon Health Authority for a period not to exceed 180 days pursuant to ORS 426.130. In her first assignment of error, appellant argues that the trial court committed plain error when it failed to fully advise her of her rights in accordance with the requirements of ORS 426.100(1). Specifically, appellant contends that the trial court plainly erred when it failed to advise her that the possible results of the proceeding included voluntary treatment or conditional release. See ORS 426.130(1), (2) (setting out possible results of proceeding). The state has conceded that, under State v. M. M. , 288 Or. App. 111, 405 P.3d 192 (2017), and State v. M. S. R. , 288 Or. App. 156, 403 P.3d 809 (2017), the trial court plainly erred, and that, in accordance with those cases, the judgment should be reversed. We agree with the state and accept the concession. For the reasons stated in those cases, we exercise our discretion to correct the error and, accordingly, reverse the judgment. Our disposition of appellant's first assignment of error obviates the need to address her second.
Reversed.